                                           IN THE UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                                   GREENVILLE DIVISION

PRIMERICA LIFE INSURANCE COMPANY                                                                             PLAINTIFF

V.                                                                     CIVIL ACTION NO. 4:17-CV-105-SA-RP

KVONYA JONES MOORE and MARILYN
HANSELL, ADMINISTRATOR OF THE
ESTATE OF REGINALD MOORE, DECEASED                                                                    DEFENDANTS


                                 FINAL JUDGMENT OF DISTRIBUTION AND DISMISSAL

              THIS CAUSE, having come before the Court on the agreement of the parties herein as to

the distribution of the funds in the registry of the Court and for dismissal, and the Court, after

considering same, does find that the proceeds in the registry of the Court shall be distributed as

follows:1

              Total proceeds ........................................................ $ 105,183.56, plus any accrued interest

              Less: Campbell DeLong, LLP ……………………………………………… $ 12,000.00

              The remaining funds shall be distributed in percentages, pursuant to the agreement of the

parties, as follows:

                             Kvonya Jones Moore, individually ………………………………...37.500 percent

                             Blackmon & Blackmon, PLLC ……………………………………12.499 percent2

                             Regina Thompson ………………………………………………….16.667 percent

                             Kvonya Jones Moore, as duly appointed
                             guardian of Reginald L. Moore, Jr.
                             and Blackmon & Blackmon, PLLC ………………………………..16.667 percent

                                                            
1
  The addresses of the parties were provided to the Clerk’s Office in a separate communication, in compliance with
the E-Government Act of 2002.
2
  Pursuant to the agreement of the parties, Kvonya Jones Moore is to receive 50 percent of the recovery after
subtraction of Campbell Delong, LLP’s attorney’s fees. Pursuant to Ms. Moore’s agreement with her attorneys,
Blackmon & Blackmon, PLLC is entitled to receive 25% of Ms. Moore’s recovery as attorney’s fees, which equals
12.499 percent of the total recovery after subtraction of Campbell DeLong, LLP’s attorney’s fees.
              Kvonya Jones Moore, as duly appointed
              guardian of R’riuna Moore
              and Blackmon & Blackmon, PLLC ………………………………..16.667 percent

       IT IS, FURTHER, ORDERED, that upon the clerk distributing the funds as set forth

hereinabove, the above styled and numbered cause is hereby DISMISSED with prejudice.

       SO ORDERED, this the 15th day of October, 2018.


                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE


Agreed:

/s/ P. Scott Phillips
P. Scott Phillips, MS Bar No. 4168
CAMPBELL DELONG, LLP
Attorney for Marilyn Hansell,
Administrator of the Estate of Reginald L. Moore,
Deceased


/s/ Marcus A. Williams
Marcus A. Williams, MS Bar No. 104817
BLACKMON & BLACKMON, PLLC
Post Office Drawer 105
Canton, MS 39046
Attorney for Kvonya Jones Moore 
